In The

                              Court of Appeals

                   Ninth District of Texas at Beaumont

                             ________________
                             NO. 09-20-00289-CR
                             ________________

                        TASIA EDWARDS, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee

________________________________________________________________________

                   On Appeal from the 252nd District Court
                          Jefferson County, Texas
                         Trial Cause No. 17-26641
________________________________________________________________________

                         MEMORANDUM OPINION

      Pursuant to a plea bargain agreement, appellant Tasia Edwards pleaded guilty

to aggravated robbery. See Tex. Penal Code Ann. § 29.03(a)(3)(A). The trial court

found the evidence sufficient to find Edwards guilty of aggravated robbery but

deferred further proceedings and placed Edwards on community supervision for

seven years.




                                        1
      Subsequently, prior to the expiration of the term of community supervision,

the State filed motions to revoke Edwards’ community supervision. Edwards

pleaded “true” to violating certain terms of the community supervision order. After

conducting an evidentiary hearing, the trial court found the evidence was sufficient

to find that Edwards violated those terms of her community supervision. The trial

court revoked Edwards’ community supervision, found her guilty of aggravated

robbery, and assessed punishment at twelve years of confinement.

      Edwards’ appellate counsel filed an Anders brief that presents counsel's

professional evaluation of the record and concludes the appeal is frivolous; he then

filed a motion to withdraw as counsel. See Anders v. California, 386 U.S. 738

(1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978). Edwards was

notified of her right to file a pro se brief, and she did so on March 17, 2021. The

Court of Criminal Appeals has held that we need not address the merits of issues

raised in an Anders brief or pro se response. Bledsoe v. State, 178 S.W.3d 824, 826-

27 (Tex. Crim. App. 2005). Rather, an appellate court may determine: (1) “that the

appeal is wholly frivolous and issue an opinion explaining that it has reviewed the

record and finds no reversible error[;]” or (2) “that arguable grounds for appeal exist

and remand the cause to the trial court so that new counsel may be appointed to brief

the issues.” Id.




                                          2
      We have reviewed the appellate record and considered Appellant’s pro se

response, and we agree with counsel's conclusion that no arguable issues support an

appeal. See id. Therefore, we find it unnecessary to order appointment of new

counsel to re-brief the appeal. Cf. Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim.

App. 1991). We affirm the trial court's judgment.1

      AFFIRMED.


                                            ________________________________
                                                    CHARLES KREGER
                                                          Justice

Submitted on February 24, 2022
Opinion Delivered May 18, 2022
Do Not Publish

Before Golemon, C.J., Kreger and Johnson, JJ.




      1
         Edwards may challenge our decision in this case by filing a petition for
discretionary review. See Tex. R. App. P. 68.
                                         3